DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al., US Patent Application Publication Number 2019/0174503 (hereinafter Adachi) in view of Wu et al., US Patent Application Publication Number 2020/0100048 (hereinafter Wu).
Regarding claims 1 and 15, Adachi discloses a method comprising: configuring a first device with first information indicating a first zone configuration comprising a first plurality of zones [fig. 9: Zone A; paragraphs 0140, 0145]; and configuring the first device with second information indicating a second zone configuration comprising a second plurality of zones [fig. 9: Zone B], wherein: a first area corresponding to zones of the first plurality of zones is smaller than a second area corresponding to zones of the second plurality of zones [fig. 9: Zone A has length La and width Wa; Zone B has length Lb and width Wb]; and the first plurality of zones corresponds to a same geographical area as the second plurality of zones [fig. 9].  
Adachi teaches sidelink communication [paragraph 0178], vehicle-to-everything communication [paragraph 0103], and using particular resource pools based on zone configuration information [paragraphs 0150-0151].  However, the reference does not specifically teach wherein the first zone configuration is used to configure sidelink feedback, and the second zone configuration is used to allocate resources for vehicle-to-everything communication.  However, Wu teaches these limitations.  Wu teaches overlapping zones configured for different communication [paragraphs 0030, 0040; fig. 1: refs. 110, 110’] wherein a first zone configuration is used to configure sidelink feedback [paragraphs 0056-0058], and the second zone configuration is used to allocate resources for vehicle-to-everything communication [paragraph 0062].  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Adachi to include the teaching of Wu.  The motivation for this modification, as suggested by Wu, would have been to use a particular communication based on the zone in which the device is located.
Regarding claims 2 and 16, Adachi discloses wherein the first zone configuration is used to determine a distance between the first device and a second device [paragraph 0146].

Regarding claim 7, Adachi discloses receiving a zone identifier corresponding to a second device in sidelink control information [paragraphs 0110, 0130, 0148].
Regarding claim 8, Adachi discloses determining a distance between the first device and the second device using the zone identifier [paragraph 0197].
Regarding claim 9, Adachi suggests determining a distance between the first device and a second device based on geographical location corresponding to the first device and the second device [fig. 9].
Regarding claim 10, Adachi suggests determining a minimum communication range corresponding to a second device [paragraph 0142].
Regarding claim 12, it is inherent in the art to receive an indication of the minimum communication range in upper layer signaling.
Regarding claim 13, Adachi discloses wherein the second zone configuration comprises information indicating dedicated resource pools for sending feedback [paragraph 0152].
	Regarding claim 14, Adachi discloses wherein the second information indicates specific geographic locations having a configuration different from the second zone configuration [paragraph 0139].

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Kim et al., US Patent Application Publication Number 2019/0335532, disclose a method for performing V2X communication.
Ayaz et al., US Patent Application Publication Number 2020/0100306, disclose devices and methods for communication in a wireless communication network.
Tseng et al., US Patent Application Publication Number 2020/0107236, disclose multi-RAT sidelink communications.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
December 6, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644